Donald L. Corbin, Chief Judge, dissenting. The appellee was a “professional driver” with twenty-eight years experience driving eighteen-wheelers. The transportation industry is heavily regulated by the Federal Highway Industry, as well as state law. The driver and his trucking company are charged with the responsibility of knowing the regulations imposed by the federal and state regulatory bodies. Federal Motor Carrier Safety Regulations: Driving of Motor Vehicles, 49 C.F.R. § 392.5 (1987) provides, in pertinent part, as follows: (a) No person shall— (1) Consume an intoxicating beverage, regardless of its alcoholic content, or be under the influence of an intoxicating beverage, within 4 hours before going on duty or operating, or having physical control of, a motor vehicle; or (2) Consume an intoxicating beverage regardless of its alcoholic content, or be under the influence of an intoxicating beverage, while on duty, or operating, or in physical control of, a motor vehicle; or (3) Be on duty or operate a motor vehicle while the driver possesses an intoxicating beverage regardless of its alcoholic content. However, this paragraph does not apply to possession of an intoxicating beverage which is manifested and transported as part of a shipment. (b) No motor carrier shall require or permit a driver to— (1) Violate any provision of paragraph (a) of this section; or (2) Be on duty or operate a motor vehicle if, by the driver’s general appearance or conduct or by other substantiating evidence, the driver appears to have consumed an intoxicating beverage within the preceding 4 hours. The Commission viewed the appellee going to the tavern as a deviation from the course and scope of his employment. Our cases define “course of employment” as relating to the time, place and circumstances under which the injury occurred. Owens v. Nat’l Health Laboratories, Inc., 8 Ark. App. 92, 648 S.W.2d 829 (1983). Professor Larson’s formulation of the test for course of employment requires that the injury occur within the time and space boundaries of the employment, while the employee is carrying out the employer’s purpose or advancing the employer’s interests directly or indirectly. 1 A. Larson, The Law of Workmen’s Compensation § 14.00 (1985); 1A A. Larson, The Law of Workmen’s Compensation § 20.00 (1985). His attempt to “abandon” his deviation by returning the truck after consuming “two beers” was not in furtherance of his employer’s best interest (See Johnson Auto Co. v. Kelley, 228 Ark. 364, 307 S.W.2d 867 (1957)), but was, in fact, prohibited behavior. In Arkansas Department of Health v. Huntley, 12 Ark. App. 287, 675 S.W.2d 845 (1984) we noted that: Activities of a personal nature, not forbidden but reasonably to be expected, may be a material incident of the employment and injuries suffered in the course of such activities are compensable. The fact that the injury is suffered during a lunch break, when the employee is not required to be on the premises, does not alter this principle. The controlling issue is whether the activity is reasonably expectable so as to be an incident of the employment, and thus in essence a part of it. [Citation omitted.] Id. at 291, 675 S.W.2d at 848. The distinction between the case at bar and the Huntley case is that in Huntley, the employee, while embarked on a deviation of a personal nature, was not engaged in prohibited behavior. Because of her traveling status, it would not be unreasonable for her to utilize all of the facilities of the hotel. Whereas, in the instant case, the employee, by drinking “two beers”, was engaged in “prohibited behavior” even when he tried to resume his employment activities. I do not agree that it was in the employer’s best interest for appellee to drive his employer’s vehicle, exposing it to potential liability, by consuming intoxicating beverages in violation of the federal regulations. I think where the Commission and the majority go astray is their recognition that the driver’s consumption of “two beers” was perhaps “reasonably expected.” I sympathize with the driver, but he deviated from his employment on an errand of a personal nature which was not in the best interests of his employer nor in furtherance of his employer’s interest either indirectly or directly. It was such prohibited behavior that he could not have resumed his employment status for at least four hours from the time of the consumption of the “two beers.” I would reverse and reinstate the Administrative Law Judge’s opinion denying benefits.